Citation Nr: 1513965	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-00 814 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date earlier than October 1, 2009, for the addition of a dependent child for VA compensation purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION


The Veteran had active military service from August 1994 to May 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in which the RO awarded the Veteran additional disability compensation, effective October 1, 2009, to account for the addition of the Veteran's daughter as a dependent.


FINDINGS OF FACT

1.  The Veteran's daughter was born on November [redacted], 2006.

2.  An August 2008 rating decision granted the Veteran's claims of service connection for a migraine headaches disorder and thoracolumbar strain, evaluated as 10 and 20 percent disabling, respectively, which resulted in a combined disability evaluation of 30 percent, effective from June 23, 2006.

3.  In a letter dated August 29, 2008, the Veteran was notified of the RO's August 2008 decision and was informed that VA may be able to pay him additional benefits for dependents if he furnished certain information; the Veteran was instructed to complete a VA Form 21-686c (Declaration of Marital Status/Declaration of Status of Dependents).  

4.  A completed VA Form 21-686c notifying VA of the daughter's existence was not received by VA until September 21, 2009.



CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 2009, for the award of additional disability compensation benefits based upon the dependency of a child have not been met.  38 U.S.C.A. §§ 1115, 1135, 5110(f) (West 2014); 38 C.F.R. §§ 3.31, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2014); 38 C.F.R. § 3.4(b)(2) (2014).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  

The effective date of an award of additional compensation for dependents will be the latest of:  (1) the date of the claim, including the date of marriage or birth; (2) the date notice of the dependent's existence is received, if the evidence is received within one year of VA's request for such information; (3) the date that dependency arose; (4) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (5) the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2014).

A review of the evidence of record reveals that the Veteran filed a VA Form 21-526 (Veteran's Application for Compensation or Pension), seeking service connection for, among other disabilities, headaches and a low back disability.  Service connection for a migraine headache disorder and thoracolumbar strain was awarded by way of an August 2008 rating decision, which disabilities were evaluated as 10 and 20 disabling; the resulting combined disability evaluation was 30 percent, effective from June 23, 2006.  

The Veteran was notified of the RO's decision by a letter dated on August 29, 2008.  The notice letter informed the Veteran that he was being paid as a single veteran with no dependents, but stated that the information that the RO had regarding any dependents may not have been current.  The notice letter indicated that additional benefits may be paid for eligible dependents if the Veteran furnished the enclosed VA Form 21-686c.  The RO indicated that the Veteran should send the information and evidence as soon as possible and informed him that if the evidence was not received within one year from the date of that letter, any additional benefits to which he may be entitled would not be paid earlier than the date that the information was received.  

Notably, the record fails to reveal that any of the requested information was supplied to VA within one year from the RO's August 29, 2008, letter notifying the Veteran of the August 2008 decision.  In March 2009, the RO issued a rating decision wherein it, among other things, awarded service connection for radiculopathy of the left lower extremity.  The Veteran was notified of this decision by a letter dated on March 9, 2009.  The notice letter again informed the Veteran that he was being paid as a single veteran with no dependents.  On September 21, 2009, the RO received from the Veteran a completed VA Form 21-686c, wherein the Veteran indicated that he had been married from August [redacted], 2003, to July [redacted], 2009, and also that he had a daughter who was born on November [redacted], 2006.  In the remarks section of the form, the Veteran alleged that he had never been paid the correct amount of disability compensation because his then-wife and child had not been factored into his monthly payments.  

On March 31, 2010, the RO notified the Veteran that it had amended his disability compensation amount to reflect additional compensation payable on account of his dependent child.  The award of additional compensation benefits was made effective the first day of the month following receipt of the September 2009 form-October 1, 2009.  The Veteran disagreed with the effective date for the award of the additional compensation, asserting that he was entitled to additional compensation as of the date that his daughter was born.  In his notice of disagreement (NOD), the Veteran stated specifically that he had "recently added [his daughter] as a dependent."

It is clear from the evidence of record that the Veteran became entitled to additional compensation for his daughter as of the date of her birth, as he was then in receipt of a combined 30 percent disability rating.  38 C.F.R. § 3.4(b)(2);  (2014).  (The Board notes that the Veteran's ex-wife was retroactively added to his monthly award from June 23, 2006, to August [redacted], 2009, as it was determined that the Veteran had listed his then-wife on his earlier application for benefits.)  It is also clear, however, that the Veteran did not alert VA to the birth of his child in November 2006 until he submitted a completed VA Form 21-686c in September 2009.

Given the evidence of record, to include the Veteran's own acknowledgement in his NOD that he had only recently added his daughter as a dependent, the Board finds that although the Veteran was eligible for additional compensation for his daughter as of the date of her birth, the Veteran did not submit information that the RO needed in order to award him the additional compensation until September 21, 2009.  Accordingly, the Board finds that in accordance with 38 C.F.R. § 3.401(b), the correct effective date for the payment of additional compensation based on a dependent child is October 1, 2009.  See 38 C.F.R. § 3.31 (2014).  


ORDER

An effective date prior to October 1, 2009, for additional compensation benefits based on a dependent child is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


